Mr. Justice McSurely delivered the opinion of the court. Defendants in error, Snow & Co., hereinafter called defendant, purchased some vault cases and paid the agreed price to one Julin; plaintiff in error, the Imperial Steel Cabinet Co., claims that the defendant should have paid it instead of Julin, and it brought suit against the defendant for the price of the case. Upon the trial the court held that plaintiff was not entitled to collect anything from the defendant, and in this court it is urged that this finding is wrong. We shall not undertake to narrate any of the testimony presented at the trial. To do so would unduly extend this opinion and give the parties in the ease no more information as to the facts than they now have. It is sufficient to say that after careful consideration we are of the opinion that the trial court was justified in concluding that Julin was not an agent for plaintiff but was an independent contractor; that defendant’s agreement for the purchase of the cases was with Julin and not with plaintiff, and that the payment made by defendant was made to the party entitled to receive it, and therefore defendant owes plaintiff nothing on account of this transaction. We have examined the errors alleged to have been committed by the court, and are of the opinion that nothing requiring that this ease should be reversed appeared in the record. Therefore the judgment will be affirmed. Affirmed.